Citation Nr: 1625343	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  15-31 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Board of Veterans' Appeals  (Board) committed clear and unmistakable error (CUE) when, by a decision entered in July 2007, it denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) based on military sexual trauma (MST).     

 [The matters of whether new and material evidence has been received to reopen the Veteran's claim for service connection for PTSD and entitlement to service connection for PTSD, hypertension and erectile dysfunction is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney




ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.

This matter is before the Board on motion from the Veteran, through his attorney, pursuant to 38 U.S.C.A. § 7111 (West 2002) and 38 C.F.R. §§ 20.1400, 20.1404, asserting CUE in a July 2007 Board decision, which denied service connection for PTSD based on MST.  

 
FINDINGS OF FACT

1.  In a July 2007 Board decision, the Board denied the Veteran's claim for service connection for PTSD. 

2.  When this decision was entered, the evidence of record was not such that the Board was compelled to grant the claim under the law as it then existed.
 

CONCLUSION OF LAW

The Board's July 2007 decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, any party to a final Board decision can make a motion to have the decision revised or reversed on grounds of CUE.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400(a), 20.1401(b).  In order to prevail on such a motion, the movant must establish that there was an error in the Board's adjudication, and that the error was such that, had it not been made, the outcome of the adjudication would have been manifestly different.  38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be "clear and unmistakable."  Id. 

Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made. 38 C.F.R. § 20.1403(b)(1).  A disagreement with how the Board weighed or evaluated the facts in a particular case is not CUE. Id., § 20.1403(d)(3).  Neither can CUE be established by virtue of VA's failure to fulfill the duty to assist.  Id., § 20.1403(d)(2).  Further, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

At the time the Board decision, the regulations governing service connection for PTSD included the following: 

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R.  § 3.304(f).

If a claim for service connection for PTSD is based on an in-service personal assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault (on the merits) without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

The July 2007 Board decision denied the Veteran's claim for service connection for PTSD based on a finding that there was insufficient evidence to corroborate the Veteran's report of being sexually assaulted while serving aboard the USS Minnisinewa in September 1969.  

The Board noted that neither the service treatment records nor the service personnel records provided direct corroboration of the assault occurrence.  Also, regarding potential indirect corroboration, the Board indicated that the service medical records did not corroborate the Veteran's contention that he had gained weight after the assault and the service personnel records did not document a change in behavior after the assault.  Additionally, the Board found that the post-service medical evidence, while including diagnoses of psychiatric disorder, including PTSD resulting from sexual assault, did not include sufficient corroborating evidence that the reported sexual assault occurred.  In so doing, the Board acknowledged a January 2003 letter from a prior treating psychiatrist, Dr. S.  In this letter, Dr. S indicated that he had begun treating the Veteran in 1978; that at that time the Veteran had reported being mistreated by shipmates and being forced to leave the Navy; and that although the Veteran never directly explained what happened to him on board ship, the psychiatrist always suspected it was sexually related as many of the Veteran's later social and job problems revolved around threats to his masculinity.  

On an April 2013 Form 9, the Veteran's attorney indicated that pursuant to M21-MR, Part III, Subpart iv, Chapter 4, Section H.30(c), secondary evidence should be considered if military records contain no documentation that personal trauma occurred; that secondary evidence includes lay statements or evidence of behavioral changes that occurred around the time of the incident; and that the Veteran's weight loss should be considered as evidence of a behavioral change while in service.  The attorney also indicated that the Veteran submitted several nexus opinions showing that a personal assault did occur during active duty.  

The attorney asserted that had VA applied the law correctly, the Veteran's weight loss and the nexus opinions provided would have indicated that he was subjected to a personal assault.  Therefore, he would have met the elements required of demonstrating markers of sexual assault.  Thus, this evidence, combined with the Veteran's current diagnosis of PTSD should qualify him for service connection for PTSD and a clear and unmistakable error had been committed due to the VA's failure to adjudicate the claim pursuant to Manual M21-MR.  

In a July 2015 motion, the Veteran's attorney indicated that as previously argued VA committed clear and unmistakable error when it failed to correctly apply the above mentioned M21-MR manual provision and 38 C.F.R. § 3.304(f)(5).  Therefore, the attorney requested that the Board revise the prior denial and grant the benefit sought.  The attorney noted that the Board acknowledged that the Veteran has been diagnosed with PTSD and his diagnosis has been linked to in-service sexual assault.  She also asserted that the evidence of record overwhelmingly supported a finding that the Veteran's claimed stressor occurred.  

The record includes a December 2002 PTSD questionnaire on which the Veteran reported that after the alleged sexual assault in service, he gained weight.  Then, in the July 2007 decision, the Board noted that the service treatment records showed that he weighed 189 pounds at the time of his enlistment (i.e. at a December 1965 examination) and 182 pounds at the time of his discharge (i.e. at his October 1969 separation examination).  

The Board thus concluded that service treatment records did not corroborate the Veteran's account that he gained weight after the assault.  

Notably, the record does also contain reports by the Veteran indicating that he lost weight after the assault.  See e.g. The Veteran's January 2007 Board hearing testimony.   However, even assuming that it was erroneous for the Board not to consider whether the Veteran's weight loss could have been evidence of a behavior change indicative of him being victimized by a sexual assault, aside from the Veteran's testimony, nothing in the evidence, including the medical opinion evidence, suggests that the Veteran's weight loss was indicative of a behavior change associated with being the victim of a sexual assault.  Thus, the Board was not compelled by the evidence to conclude that the weight loss corroborated the Veteran's account of the occurrence of the alleged assault.  Consequently, it is not absolutely "clear" that a different result would have ensued if the Board had undertaken such consideration.  Accordingly, the lack of such consideration cannot constitute CUE.   

Similarly, the Board was not compelled to find that Dr. S's suspicion that the Veteran was sexually victimized during service corroborated the occurrence of the alleged assault.  In this regard, Dr. S's suspicion was based on the Veteran generally reporting mistreatment during service and the Veteran's behavior a number of years subsequent to service.  Dr. S had no direct knowledge of the Veteran's behavior during service; he did not review any of the Veteran's service records; and he merely suspected that an assault had occurred (rather than expressing certainty, or even a likeliness).   Thus, Dr. S's opinion either considered alone or in concert with the other evidence of record, did not provide undebatable corroboration that the reported assault actually occurred.  Moreover, there was no other evidence of record, when considered individually or in concert with the evidence as a whole that compelled the Board to conclude that the Veteran's account of the in-service assault had been corroborated.  Accordingly, the Board did not commit CUE by denying the Veteran's claim for PTSD based on MST due to the lack of such corroboration.

It is important for the Veteran to understand that there is simply no "clear" and "unmistakable" evidence that would provide a basis to grant this claim on this high standard.  


ORDER

The motion to revise the Board's January 2006 decision on the basis of CUE is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


